

116 S3233 IS: Hemophilia SNF Access Act
U.S. Senate
2020-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3233IN THE SENATE OF THE UNITED STATESJanuary 28, 2020Mr. Menendez (for himself, Mr. Enzi, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to improve access to skilled nursing facility
			 services for hemophilia patients.
	
 1.Short titleThis Act may be cited as the Hemophilia SNF Access Act. 2.Improving access to skilled nursing facility services for hemophilia patients (a)In generalSection 1888(e)(2)(A)(iii) of the Social Security Act (42 U.S.C. 1395yy(e)(2)(A)(iii)) is amended by adding at the end the following:
				
 (VI)Blood clotting factors and other medications indicated for the treatment of patients with hemophilia and other bleeding disorders (identified as of January 1, 2020, by HCPCS codes J7170, J7175, J7179, J7180–J7183, J7185–J7203, J7205, J7207, J7209–J7211 (and as subsequently modified by the Secretary)) and the separate payment amount for items and services related to the furnishing of such factors under section 1842(o)(5)(C)..
 (b)Effective dateThe amendments made by subsection (a) shall apply to items and services furnished on or after January 1, 2021.